                Case: 1:20-cv-01002-JG Doc #: 40 Filed: 09/09/20 1 of 1. PageID #: 1070

Motion for leave to file mutual release
of all claims under seal granted
9/9/2020.
s/ James S. Gwin
                                               IN THE UNITED STATES DISTRICT COURT
JAMES S. GWIN                                   FOR THE NORTHERN DISTRICT OF OHIO
UNITED STATES DISTRICT JUDGE                             EASTERN DIVISION


                 BRANDON SIRES,                                :       CASE NO. 1:20-cv-1002
                                                               :
                                  Plaintiff,                   :       JUDGE JAMES GWIN
                                                               :
                         v.                                    :       MOTION FOR LEAVE TO
                                                               :       FILE MUTUAL RELEASE OF
                 LAUREN FITTS,                                 :       ALL CLAIMS UNDER SEAL
                                                               :
                                  Defendant.                   :


                         Now Comes the Plaintiff, by and through undersigned counsel, Larry W. Zukerman, Esq.,

                 and respectfully moves this Honorable Court to issue an Order permitting him to file under seal

                 the parties’ Mutual Release of All Claims, by agreement of the parties, and as referenced in

                 Plaintiff’s previously filed Unopposed Motion to Dismiss With Prejudice.

                         WHEREFORE, the Plaintiff, by and through his undersigned counsel, respectfully requests

                 this Honorable Court to enter an Order permitting him to file under seal the parties’ Mutual Release

                 of All Claims.



                                                                       Respectfully Submitted,

                                                                       /s/ Larry W. Zukerman_________________
                                                                       LARRY W. ZUKERMAN, Esq. (0029498)
                                                                       Zukerman, Lear & Murray, Co., L.P.A.
                                                                       3912 Prospect Ave. East
                                                                       Cleveland, Ohio 44115
                                                                       (216) 696-0900 telephone
                                                                       lwz@zukerman-law.com
                                                                       Counsel for Brandon Sires




                                                                   1
